DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. The omitted structural cooperative relationships are: “a detector coupled to receive florescence light”. It is unclear to what structure the detector is coupled here.
Claim 11 recites the limitation "the excitation light" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.

Claims 1-10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 requires “a detector coupled to receive florescence light produced by a compound in a mouth of a patient in response to the excitation light”. This limitation implicitly requires the human body as part of the inventive system. The Examiner recommends amending the claim to include “configured to” (“adapted to”, etc.) language to preclude this interpretation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9, 11-16, 20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi (U.S. 7,955,076) in view of Nishinaga et al (U.S. 2015/0038350).  Yamagishi discloses a system for the optical measurement of dental caries (Abstract; col. 4, lines 48-57; Figure 2; a dental caries detecting system 1 includes an ultraviolet irradiation device 2 [emitter], a fluorescence receiving device 3 [detector] that receives fluorescence from a tooth based on ultraviolet irradiation from the ultraviolet irradiation device 2, a fluorescence data analysis portion 4 that analyzes fluorescence data transmitted from the fluorescence receiving device 3 [detector], and a display 5 that displays analysis data analyzed by the fluorescence data analysis portion 4), comprising: a light emitter to emit an excitation light; a detector coupled to receive florescence light produced by a compound in a mouth of a patient in response to the excitation light; and a controller coupled to the detector (col. 4, line 64-col. 5, line 3; the dental caries detecting system 1 has a main control portion 10 that controls the system as a whole. The main control portion 10 is connected with the ultraviolet irradiation device 2 [emitter] and the fluorescence receiving device 3 [detector] through an input/output control portion 11 and also connected with a storage device 12, a display S, and an output device 13), wherein the controller includes logic that when executed by the controller, causes the system to perform operations (col. 5, line 64-col. 6, line 8, discussing the main control portion 10 includes a CPU 15, an internal memory 16, and a fluorescence data analysis portion 4. The CPU IS decodes and carries out instructions from a control program and a dental caries detecting program [logic]) including: emitting the excitation light from the light emitter (col. 5, lines 10-13, Figure 2, wherein the CPU and controller instructs the UV irradiation device 2 to emit light, wherein the light intensity maybe adjusted); measuring an intensity of the fluorescence light emitted from a surface of individual teeth in a plurality of teeth in the mouth (col. 5, lines 24-42, wherein in the fluorescent receiving device 3 [detector] light in the UV range is absorbed as fluorescence from a tooth let range is absorbed as fluorescence from a tooth caused by the ultraviolet irradiation passes the ultraviolet cut filter 14, and only light in the visible light range is received by the optical device through the optical fiber. The optical device may be any device that can obtain information including color information as fluorescence data from the fluorescence in the visible light range, and can transmit the information to the input/output control portion 11. The input/output control portion 11 A/D converts the information from the optical device. The spectroscopic luminance meter separates fluorescence into color lights (red, green, and blue lights and the like) using a prism or the like, and these color lights are taken into the optical sensor to obtain information about each of the colors [measuring fluorescent intensity]);and determining, based on the intensity of the florescence light, one or more locations on the individual teeth likely to develop demineralization (col. 6, lines 36-42, discussing the presence/absence or progress degree of dental caries is detected in a visually observable dental caries area or an area suspected to have dental caries (“dental caries area”). According to the method, the same tooth is measured independently in two locations, i.e., locations in a dental caries area and a healthy area. The degree of caries development can be followed as a location suspected of caries is measured a number of times [mineral decreasing ratio, “demineralization” represents the degree of progress of dental caries; col. 12, lines 30-31).
Yamagishi discloses the claimed inventions except for the measuring of pH. Nishinaga, however, discloses a system for the optical measurement of dental caries (Abstract) and teaches measuring a pH of saliva using fluorescent light sources (par. 0051-0052, 0072, 0098 and 0193). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamagishi’s optical measurement of caries with Nishinaga’s pH measurement as it has been found that the lower the pH of saliva, the higher the risk of dental caries (Nishinaga, par. 0051-0052), thereby improving detection of dental caries.
Regarding claim 2, Yamagishi discloses the claimed invention except for determining the one or more locations includes correlating the intensity to pH, and wherein the one or more locations on the individual teeth likely to develop demineralization have a lower pH than other locations on the individual teeth. Nishinaga, however, teaches determining the one or more locations includes correlating the intensity to pH, and wherein the one or more locations on the individual teeth likely to develop demineralization have a lower pH than other locations on the individual teeth (par. 0052-0053 and 0072; discussing areas having lower pH and lower acid buffering ability results in dissolution of enamel on the surface of the tooth [demineralization]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamagishi with the teaching of Nishinaga in order to determine acid buffering ability of an area to determine likelihood of dental caries (Nishinaga, par. 0051-0053 and 0072).
Regarding claim 3, Yamagishi discloses the claimed invention except for the controller further includes logic that when executed by the controller, causes the system to perform operations including: correlating the pH to the one or more locations on the individual teeth likely to develop demineralization. Nishinaga, however, teaches correlating the pH to the one or more locations on the individual teeth likely to develop demineralization (par. 0052-0053 and 0072; areas having lower pH and lower acid buffering ability results in dissolution of enamel on the surface of the tooth [demineralization]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamagishi with the teaching of Nishinaga in order to determine acid buffering ability and pH of an area to determine likelihood of dental caries (Nishinaga, par. 0051-0053 and 0072).
Regarding claim 4, Yamagishi discloses correlating the pH to the one or more locations includes using a machine learning algorithm running on the controller to determine the one or more locations of the demineralization, and wherein the machine learning algorithm includes at least one of linear regression, multi-class classification, or a deep neural network (col. 12, line 38-col. 14, line 36; Tables 1-4, very primary dental caries [minor], dental caries progressed to some extent [moderate], and dental caries progressed to almost form a cavity [severe] as related to detected intensity, also discussing using a dentist's classifications to correlate with light intensities in corresponding areas and creating a system or database with which to relate light measurements with mineral decreasing ratio [demineralization] and dental caries progression [“multi-class classification” is established in the created database]).
Regarding claim 8, Yamagishi discloses the excitation light includes 405 nm wavelength light, and wherein the florescence light includes at least one of 620 nm wavelength light or 635 nm wavelength light (col. 3, lines 38-49; a band-pass filter wherein the numerical range of wavelengths included in each wavelength band can change depending on the characteristics of the filter. For example, using a primary color CCD having a BPF already incorporated, the central wavelength is red [650+/-50], blue [450+/-50], or green [550+/-50]).
Regarding claim 9, Yamagishi discloses the detector includes at least one of a spectrometer, or a first detector to detect the 620 nm wavelength light and a second detector to detect the 635 nm wavelength light (col. 3, lines 38-49; a band-pass filter wherein the numerical range of wavelengths included in each wavelength band can change depending on the characteristics of the filter. For example, using a primary color CCD having a BPF already incorporated, the central wavelength is red [650+/-50], blue (450+/-50], or green [550+/-50]).
Regarding claim 11, Yamagishi discloses a method for the optical detection of dental caries (Abstract; col. 4, lines 48-57; Figure 2), comprising: emitting the excitation light from a light emitter (col. 5, lines 10-13; the CPU and controller instructs the UV irradiation device 2 to emit light, wherein the light intensity may be adjusted); detecting, with a detector, florescence light produced by a compound in a mouth of a patient in response to the excitation light; measuring, using a controller coupled to the detector (col. 4, line 64-col. 5, line 3), and wherein the intensity is measured over a period of time (col. 6, lines 36-42; col. 12, lines 30-31), and determining, based on the intensity of the florescence light, one or more locations on the individual teeth likely to develop demineralization (col.6, lines 36-42; col. 12, lines 30-31).
Yamagishi discloses the claimed invention except for the measurement to determine dental caries is of pH. Nishinaga, however, discloses a system for the optical measurement of dental caries (Abstract) and teaches measuring a pH of saliva using fluorescent light sources (par. 0051-0052, 0072, 0098 and 0193). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamagishi’s optical measurement of demineralization Nishinaga’s pH measurement as it has been found that the lower the pH of saliva, the higher the risk of dental caries (Nishinaga, par. 0051-0052).
Regarding claim 12, Yamagishi discloses the claimed invention except for correlating, using the controller, the intensity of the florescence light emitted from the individual teeth to a pH and the one or more locations on the individual teeth likely to develop demineralization. Nishinaga, however, teaches these steps (par. 0052-0053 and 0072). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamagishi with the teaching of Nishinaga in order to determine acid buffering ability of an area to determine likelihood of dental caries (Nishinaga, par. 0051-0053 and 0072).
Regarding claim 13, Yamagishi discloses correlating includes using a machine learning algorithm running on the controller to determine the one or more locations of the demineralization, and wherein the machine learning algorithm includes at least one of linear regression, multi-class classification, or a deep neural network (col. 12, line 38-col. 14, line 36; Tables 1-4).
Regarding claim 14, Yamagishi discloses the machine learning algorithm correlates values measured over a period of time to the one or more locations of the demineralization (col. 6, lines 36-42). Yamagishi discloses the claimed invention except for correlating the pH values to the demineralization. Nishinaga, however, teaches this step (par. 0052-0053 and 0072). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamagishi with the teaching of Nishinaga in order to determine acid buffering ability of an area to determine likelihood of dental caries (Nishinaga, par. 0051-0053 and 0072).
Regarding claim 15, Yamagishi discloses the claimed invention except for administering a sugar solution to the mouth of the patient prior to detecting the florescence light. Nishinaga, however, teaches this step (par. 0091-0092; using a solution of sucrose as a reagent to measure caries indicators). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamagishi with the teaching of Nishinaga in order to measure indicators of caries, such as bacteria (Nishinaga, par. 0090-0092).
Regarding claim 16, Yamagishi discloses the claimed invention except for the compound includes at least one of porphyrins or dye molecules added to the mouth of the patient. Nishinaga, however, teaches (par. 0098 and 0117-0118) azo dye esters (dye molecules) as an indicator to determine tissue inflammation. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamagishi with the teaching of Nishinaga for the purpose of determining inflammation of the mouth tissues (Nishinaga, par. 0098 and 0117-0118).
Regarding claim 20, Yamagishi discloses filtering the excitation light from the florescence light prior to receiving the florescence light with the detector (col. 3, lines 38-49; col. 5, lines 14-18).
Regarding claim 22, Yamagishi discloses the claimed invention except for the one or more locations on the individual teeth likely to develop demineralization have a lower pH than other locations on the individual teeth. Nishinaga, however, teaches (par. 0052-0053 and 0072) areas having lower pH and lower acid buffering ability results in dissolution of enamel on the surface of the tooth (demineralization). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamagishi with the teaching of Nishinaga in order to determine acid buffering ability of an area to determine likelihood of dental caries (Nishinaga, par. 0051-0053 and 0072).
Regarding claim 23, Yamagishi discloses measuring the intensity of the of the florescence light includes at least one of an intensity ratio based measurement or a lifetime based measurement (col. 3, lines 38-49; col. 5, lines 4-32).

Claims 5-7 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi (U.S. 7,955,076) in view of Nishinaga et al (U.S. 2015/0038350), in further view of Babayoff (U.S. 7,319,529). Yamagishi and Nishinaga disclose the claimed invention except for the controller further includes logic that when executed by the controller, causes the system to perform operations including: mapping the one or more locations on a model of the individual teeth. Babayoff, however, discloses a device for determining the surface topology and associated color of a structure, such as a tooth segment, by detecting an intensity of returned light beams (Abstract; col. 3, lines 1-5) and teaches mapping one or more locations on a model of the individual teeth (col. 4, lines 1-53; col. 10, lines 49-50, wherein each X-Y point on the 2D image substantially corresponds to a similar point on the 3D scan having the same relative X-Y values. Accordingly, the same point of the structure being scanned has substantially the same X-Y coordinates in both the 2D image and the 3D scan, and thus the color value at each X,Y coordinate of the 2D color scan [images] may be mapped directly to the spatial coordinates in the 3D scan having the same X,Y coordinates, wherein to create a numerical entity representing the color and surface topology of the structure being scanned, such as an intraoral cavity [i.e., includes teeth]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamagishi and Nishinaga with the teaching of Babayoff, as the creation of a color 3D entity that is manipulable by a computer enables the practitioner to obtain data from such an entity that is useful for procedures carried out in the dental cavity (Babayoff, col. 4, lines 50-53).
Regarding claim 6, Yamagishi discloses an image sensor coupled to the controller (col. 4, line 64-col. 5, line 3, col. 12, lines 52-58). Yamagishi fails to explicitly disclose capturing images of the individual teeth with the image sensor to generate the model; and mapping the intensity of the florescence light emitted from the individual teeth on to the images of the individual teeth. Babayoff, however, discloses (Abstract; col. 3, lines 1-5) capturing images of the individual teeth with the image sensor (col. 6, lines 8-19; using a CCD camera to generate color images) to generate the model (col. 4, lines 30-32; using the 2D color images to generate a 3D surface model); and mapping the intensity of the light emitted from the individual teeth onto the images of the individual teeth (col. 3, lines 1-13; col. 4, lines 1-53; col. 5, lines 36-46; col. 10, lines 49-50, wherein each X-Y point on the 2D image substantially corresponds to a similar point on the 3D scan having the same relative X-Y values. Accordingly, the same point of the structure being scanned has substantially the same X-Y coordinates in both the 2D image and the 3D scan, and thus the color value at each X,Y coordinate of the 2D color scan [images] may be mapped directly to the spatial coordinates in the 3D scan having the same X,Y coordinates, wherein to create a numerical entity representing the color and surface topology of the structure being scanned). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamagishi and Nishinaga with the teaching of Babayoff, as the creation of a color 3D entity that is manipulable by a computer enables the practitioner to obtain data from such an entity that is useful for procedures carried out in the dental cavity (Babayoff, col. 4, lines 50-53).
Regarding claim 7, Yamagishi discloses the image sensor is included in the detector (col. 4, line 64-col. 5, line3; col. 12, lines 52-58), and wherein a filter blocks a portion of the excitation light from reaching the detector (col. 3, lines 38-49).
Regarding claim 17, Yamagishi discloses the claimed invention except for mapping the intensity of the florescence light emitted from the surface of the individual teeth on a model of the individual teeth. Babayoff, however, discloses (Abstract; col. 3, lines 1-5; col. 3, lines 1-13; col. 4, lines 1-53; col. 5, lines 36-46; col. 10, lines 49-50) these steps. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamagishi and Nishinaga with the teaching of Babayoff, as the creation of a color 3D entity that is manipulable by a computer enables the practitioner to obtain data from such an entity that is useful for procedures carried out in the dental cavity (Babayoff, col. 4, lines 50-53).
Regarding claim 18, Yamagishi discloses the claimed invention except for capturing images of the individual teeth to generate the model using an image sensor coupled to the controller. Babayoff, however, discloses (Abstract; col. 3, lines 1-5; col. 6, lines 8-19; col.4, lines 30-32) these steps. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamagishi and Nishinaga with the teaching of Babayoff, as the creation of a color 3D entity that is manipulable by a computer enables the practitioner to obtain data from such an entity that is useful for procedures carried out in the dental cavity (Babayoff, col. 4, lines 50-53).
Regarding claim 19, Yamagishi discloses the claimed invention except for images of the individual teeth include a 3D reconstruction of the individual teeth.
 Babayoff, however, discloses (Abstract; col. 3, lines 1-13; col. 4, lines 1-53; col. 5, lines 36-46; col. 10, lines 49-50) these steps. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamagishi and Nishinaga with the teaching of Babayoff, as the creation of a color 3D entity that is manipulable by a computer enables the practitioner to obtain data from such an entity that is useful for procedures carried out in the dental cavity (Babayoff, col. 4, lines 50-53).

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi (U.S. 7,955,076) in view of Nishinaga et al (U.S. 2015/0038350), in further view of Tricca et al (U.S. 7,766,658). Yamagishi and Nishinaga disclose the claimed invention except for the light emitter, the detector, and the controller are disposed in a housing, and wherein the system further includes a solution reservoir disposed within the housing and positioned to spray a solution on the plurality of teeth. Tricca, however, discloses detecting or diagnosing diseases by sampling and testing intraoral fluids such as saliva pH (Abstract; col.19, lines 45-67) and teaches (col. 20, lines 5-23) an intraoral device comprising a removable appliance that fits over teeth on a jaw and includes a sensor for sensing a salivary component and sends a signal to a processor for detection of presence or absence of a component and (col. 9, lines 57-67) fixed appliances (housings) can be mounted on the lingual side of the teeth as well. For example, a base 30 and a plurality of brackets 34 are placed on the rear or lingual side of the teeth, and a wire 38 links the base and brackets for orthodontic treatment and drug delivery, wherein reservoirs can be positioned on the base and brackets to provide treatment drugs or agents. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamagishi and Nishinaga with the teaching of Tricca in order to perform medical diagnostics on a patient (Tricca, col. 20, lines13-23).
Regarding claim 21, Yamagishi and Nishinaga disclose the claimed invention except for emitting the excitation light from a light emitter is in response to the patient pressing a button on a housing, wherein the housing includes the light emitter, the detector, and the controller. Tricca, however, discloses (Abstract; col. 19, lines 45-67) a housing having a switch (button) (col. 11, lines7 -14) and a substance that can provide light energy, as well as a sensor and detector (col. 20, lines 5-23; col. 9, lines 57-67). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamagishi and Nishinaga with the teaching of Tricca in order to perform medical diagnostics on a patient (Tricca, col. 20, lines 13-23).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106. The examiner can normally be reached Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792